Citation Nr: 0600140	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Entitlement to a compensable evaluation for a scar of the 
right scapula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and January 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDINGS OF FACT


1.  In a May 1998 rating decision, the RO denied service 
connection for flat feet.  The veteran was notified of the 
decision that same month and did not initiate an appeal.  
Until the present time, that was the last final rating 
decision denying the claim for service connection for flat 
feet on any basis.

2.  The evidence added to the record since the May 1998 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

3.  The veteran's service-connected scar of the right scapula 
affects an area measuring 1 centimeter by 1.3 centimeters, it 
is not tender or unstable, and the competent medical evidence 
of record preponderates against a finding that the veteran's 
scar is related to his shoulder and neck disorders or his 
neuropathy.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1998 rating decision 
wherein the RO denied service connection for flat feet is not 
new and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2005).

2.  The criteria for a compensable evaluation for a scar of 
the right scapula are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 4.118, Diagnostic Codes.7801, 7802, 
7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done with respect to the veteran's 
claim of entitlement to a compensable rating for a scar of 
the right scapula.  With regard to the veteran's application 
to reopen his claim for service connection for flat feet, the 
initial rating decision was issued in January 2002, and the 
veteran was provided with notice consistent with the VCAA in 
September 2002.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice as to one claim was provided to the 
veteran after the initial adjudication, the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

In January 2001 and September 2002 letters, the RO informed 
the appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of 
detailed March 2002 and January 2003 statements of the case 
(SOCs) and September 2004 and May and July 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOCs and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection and a compensable rating.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the March 2002 SOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. 
§§ 3.102, 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Flat Feet

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  A May 1998 rating decision denied service 
connection for flat feet.  The veteran did not file a notice 
of disagreement to initiate an appeal.  Thus, the May 1998 
rating decision was final.  No other rating decision 
specifically addressed the issue of service connection for 
flat feet until the January 2002 rating decision, as to which 
the veteran perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the May 1998 rating decision, the veteran's service medical 
records show that in January 1984, he complained of a large 
broken blister to his inner right foot.  He requested a 
profile for his running limitation.  The assessment was 
partial thickness and a callus on the right foot.  No 
treatment was necessary, and there was no indication for a 
limited-duty profile.

In February 1998, the veteran underwent VA examination.  His 
claims file was not available for review.  The veteran had a 
long history of pes planus.  He stated it was recognized 
during active service, and he was given a recommendation to 
purchase arch supports.  He said he had continued to wear 
arch supports.  He was a sedentary worker at the Post Office, 
and denied significant exacerbation.  He denied a history of 
diabetes mellitus, foot ulceration, or infection.  The 
diagnosis was pes planus, with pain residuals.  X-rays were 
notable for pes planus with hallux valgus, and degenerative 
osteophytes noted at the calcaneus talus and dorsal aspect of 
the distal first phalanx, bilaterally, with no comparison.

In denying the veteran's claim in May 1998, the RO indicated 
that there was no indication in the veteran's service medical 
records of treatment for flat feet.  The RO concluded that 
the current disorder shown had no relationship to service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, a September 
2000 private treatment record and X-ray report show the 
veteran had pain in his left foot.  Examination showed marked 
pes planus.  X-rays showed no definite bony abnormalities.  
The assessment was pes planus, pronated ankles with foot 
pain, and both calcaneus and great toe tarsometatarsal joint.

VA outpatient treatment records dated from November 2000 to 
April 2005 show the veteran received treatment for his 
painful left foot arch and ankle.

A November 2001 VA record shows the veteran underwent left 
ankle and foot surgery and would need twelve weeks of 
convalescence before he could return to work.

February 2002 employment records show the veteran was limited 
in his ability to perform his job because of physical 
disabilities.

In an October 2002 written statement, a friend of the veteran 
indicated that they knew each other since March 1982.  The 
veteran complained about pain in his legs and feet for years, 
but he only took over-the-counter pain medication.  The 
veteran was in a leadership position and had to set an 
example for other troops by not going on sick call as much as 
he should have.

In a March 2003 written statement, the veteran's private 
physician indicated that the veteran had military service 
connected disabilities relating to both feet.  He had 
corrective surgery on the left foot and would require right 
foot surgery in the near future.  He had moderately severe 
pes planus.

In an October 2003 private evaluation, the veteran was found 
to have left ankle pain.  He currently wore bilateral foot 
orthotics and was not satisfied with them because they were 
very painful in the arches of his feet.  The veteran walked 
with a cane.  There was a significant lack of sensation along 
the lateral aspect of the foot and ankle.

In February 2005, the veteran underwent VA examination.  His 
claims file was reviewed.  The examiner was asked if there 
was any relationship between the veteran's right foot blister 
in service and his current bilateral pes planus.  The veteran 
complained of continuous pain in his feet without flare-ups.  
He took Vicodin for the pain.  His right foot was not as bad 
as the left.  The veteran complained of decreased sensation 
and a fungal infection of both feet.  He had blisters and 
athlete's foot in service.

The veteran asserted that he had lost 90 days of work as a 
forklift operator because of his feet.  On examination, there 
was bilateral pes planus of the horizontal and longitudinal 
arches without corns or calluses with angulation of the 
Achilles tendon.  There was hyperpigmentation of the first 
and second toes with grumous thickening of the left great toe 
as from onychomycosis.  There was fine scaling of the sole as 
from tinea pedis.  There were no blisters, ulcerations, or 
other disruptions of the skin.  There were post-surgical 
scars about the ankle.  There was full range of motion of all 
joints of the feet without discomfort.  There was no loss of 
muscle mass or paresthesias.  There was bilateral hallux 
valgus.

The impression was bilateral pes planus.  The examiner did 
not find any right foot blisters.  There was onychomycosis of 
both feet and tinea pedis.  The examiner opined that there 
was no relationship between the right foot blister and the 
current pes planus.  The veteran repeatedly denied a prior or 
present existence of blisters other than from tinea pedis in 
the service.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for flat feet.  While the 
private and VA treatment records and examination reports are 
new in that they were not of record at the time of the 
previous decision, they are not material because they do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran has 
flat feet that are of in-service origin.  Specifically, none 
of the new evidence tends to show that the veteran incurred 
his flat feet during service, the reason for the previous RO 
denial in May 1998.

Additionally, while the veteran had been provided a VA 
examination in February 2005 and a nexus opinion was 
provided, it did not support the veteran's contention, and 
therefore does not relate to an unestablished fact necessary 
to substantiate his claim.  It is significant to note that 
the VA examiner's opinion was that there was no relationship 
between the veteran's flat feet diagnosis and any incidence 
of foot blisters in service.  Therefore, even if the evidence 
were deemed sufficient to reopen the claim, the complete 
record, as discussed above, fails to provide a linkage 
between in-service symptomatology and flat feet.  
Furthermore, while a private physician, in a March 2003 
written statement, referred to the veteran's foot disorders 
are being service related, there is no indication that that 
physician had reviewed the veteran's service medical records 
or gathered information about the etiology of the veteran's 
disorder from any source other than the veteran.  Therefore, 
this evidence is not both new and material as well.

With regard to the assertions of the veteran that his flat 
feet were incurred in service, we certainly respect his right 
to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for flat feet.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Increased Rating - Scar

In November 2000, the veteran underwent VA examination.  He 
reported that his pain in the right scapular area had 
increased.  He had pain on movements when lifting things, and 
on adduction.  He said the pain was especially bad in cold 
weather.  He took pain medication twice daily.  He said he 
could not play sports, and did minimal housework.

Examination of the right scapular area revealed that he had 
no muscle abnormalities at all.  His shoulder muscles were 
all well-developed.  He had a 1-inch by 1/2-inch scar over the 
right upper scapular area.  It was well-healed.  There was no 
evidence of any keloid or cystic formation.  There was no 
point tenderness over palpation of the scar.  The scapula did 
not appear winged.  All arm movements were normal.  There was 
no loss of sensation on examination.  The diagnosis was that 
the right scapula had a previous scar, which was well-healed.  
There appeared to be no neurological deficit around the scar 
area or in the right scapular area.  An X-ray showed the 
scapula to be normal.

A July 2002 private nerve conduction study shows the veteran 
complained of chronic right shoulder and hand pain.  He had 
history of previous right shoulder surgery in 1985.  There 
was evidence of a radiculopathic process affecting the right 
cervical paraspinals at multiple levels.

In February 2005, the veteran underwent VA examination.  The 
veteran had a right scapular scar from excision of a 
sebaceous cyst.  The examiner was asked of the right scapular 
scar was related to the upper extremity neuropathy or the 
cervical spine condition.  The veteran underwent excision of 
the sebaceous cyst over the right scapula in 1983 because he 
said it ached.  He stated that surgery relieved the pain for 
one to one-and-a-half years.  After surgery, the scar was 
tender for about three months but had become tender again to 
the touch for the past four years.  The veteran started to 
have numbness in his fingers.  When he lay on the scar for a 
long time, he got stiffness in the shoulder joint.  There was 
no weakness of the right upper extremity.

On examination, there was a 1.3 by 1 centimeter slight 
brownish hyperpigmented scar over the spine of the right 
scapula at the junction of the middle and lateral thirds.  
There were no signs of inflammation, tenderness, or 
anesthesia.  There was a full range of motion of the right 
shoulder without discomfort and with no loss of muscle mass, 
weakness, or paresthesias of the right upper extremity.  The 
impression was sebaceous cyst, right upper back, with 
residual surgical scar and carpal tunnel syndrome, unrelated 
to sebaceous cyst surgery.  The examiner opined that there 
was no relationship between the scars of excisions or a 
sebaceous cyst and the neuropathy and cervical spine 
disorder.  He further expressed the opinion that there is no 
anatomical connection between the cyst and its surgery, and 
the neuropathy and cervical spine disorder.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).  A review of the record 
demonstrates that the RO considered the old criteria in the 
March 2002 SOC and the new rating criteria in the September 
2004 SSOC, and the veteran was made aware of the changes.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected scar from a right scapula 
cyst excision is currently evaluated as 0 percent disabling 
pursuant to 38 C.F.R. § 4.118, DC 7805 (2002).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of the amendments to the amended 
criteria for rating the skin, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head, face, or neck, where such are deep 
and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for a superficial unstable scar (characterized by 
a frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DCs 
7801, 7802, 7803, 7804 (2005).  Otherwise, scars will 
continue to be rated on the limitation of motion of the 
affected part, under DC 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board would be 
able to proceed with a decision on the merits of this appeal, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, even if the RO had not 
addressed them.  See Bernard v. Brown, 4 Vet. App. 384, 393- 
394 (1993).

Evaluating the veteran's symptomatology with the above 
criteria, the Board finds that a compensable rating is not 
warranted under either the previous or revised regulations.  
Specifically, under the previous criteria, we find that the 
veteran's scar was never shown to be poorly nourished, with 
repeated ulceration.  There also is no evidence that it was 
tender and painful on objective demonstration.  In this 
regard, both VA examiners that evaluated the veteran's scar 
noted that there was no tenderness to the scar during the 
examination.  Finally, there is no evidence of limitation of 
motion of the affected part.  While the veteran has 
demonstrated shoulder, neck, and hand disorders, the February 
2005 VA examiner was asked specifically whether the veteran's 
scar was related to any of these disorders.  The examiner 
opined definitively that there was no relationship between 
the veteran's scar and his cervical problems or neuropathy.  
Therefore, the veteran's disability does not warrant an 
increased rating under the previous criteria.

Under the revised criteria, the Board notes that the 
veteran's scar does not cover any area of at least 144 square 
inches.  Nor has his scar been shown to be unstable, causing 
a frequent loss of skin.  As described above, the veteran's 
scar has also never been shown to have been painful on 
examination.  Finally, also as noted above, there is no 
evidence of limitation of motion of the affected part, due to 
the veteran's scar.  Therefore, the Board finds that an 
increase to a compensable rating is not warranted under the 
revised criteria governing skin disabilities.

While the veteran has made statements indicating he believes 
his shoulder disorder and neuropathy to be related to his 
service-connected scar, it is not shown that he has the 
requisite medical training or expertise that would render 
such opinions competent in this matter.  As a layperson, he 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Routen, Espiritu, supra; see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's scar of the right scapula, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for flat feet is denied.

A compensable evaluation for a scar of the right scapula is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


